Title: To Thomas Jefferson from William Keteltas, 19 January 1806
From: Keteltas, William
To: Jefferson, Thomas


                        
                            
                                Sir
                                
                            
                            poughkeepsie Jany 19h 1806
                        
                        
                            In Your answer to A letter I Wrote You some time past, You Observed
                            it would be agreeable at all times to have Every information touching all Matters, involving Your Responsibility in Making
                                Appointments, with a View to Make the best—Having Made A Tour in the Course of the Summer,
                            through upper and Lower Louissiana I had an opportunity of hearing the Opinion of the people
                            Respecting their publick Characters—The Estimation in which Govr Wilkinson is Generally held in, is highly favourable to
                            the peace, And Prosperity of the Territory Over Which he presides, And You May Rest Assured, that the Hostility Which has
                            Arisen Between the Governor, and the Judges, I fear is Not without Justifiable Cause as Applicable to Judge Easton Whose Conduct and Character Generally, was spoken of With Great freedom and Indignation, as A Man
                            Wanting principal and Integrity, With Respect to Judge Lucas, they Could
                            form No Opinion of his Character, having but Just Arrived in the Country When I left it, A few days since Conversing With
                            Judge Talmadge Son Inlaw of the Vice President on the subject of Easton had
                             in the Territory he inform’d Me, that Easton had
                            been once or twice Indicted in This State for Mal practice as A Lawyer—If This Information shall in Any degree Advance
                            Impartial Justice to Whom it is due, And the Administration of the Genl Govt in the Accomplishment of This desirable
                            Object, I shall have done My duty, And furnishd An Other Proof of My Solicitude for its General Welfare
                        With Respect
                        
                            Wm Keteltas
                            
                        
                    